Title: To George Washington from Friedrich von Poellnitz, 28 July 1795
From: Poellnitz, Friedrich Charles Hans Bruno, baron von
To: Washington, George


          
            Sir
            Wraggtown, South Carolna the 28th July 1795.
          
          I venture an essay on a select mode to increase the wealth and greateness of America, I fancy not unacceptable, because it exhibits a favourite topick, of your heart.
          Sir the path I am to point out is untrodden, inquiry into nature have only lately opened it, thus Sir, by less liberality than Yours, I would have to aprehend that by holding out new doctrines, I will be thought in love with novelty, conceit, and impertinence; therefore, and because that few are unprepossessed Judges of what is so contrary to manny received Ideas, I hardely ever have mentioned anny thing about what I am now to say.
          Sir a favourite expression which European ministers make use of is, that Agriculture, and commerce, are the pillars of wealth and population; and altho Sir, byonth the Atlantic this is but fashionable cant, nevert[h]eless the saying itself containes indisputable Actioms; the one is the origine, and the other the conveyance of all enjoyements.
          I was persuaded Sir by your speach in congress at new york, that You had these Actioms in view for to be the ground work of american felicity, but congress could perhaps in the first periode of the new modelled federal Governement not do otherwise but so as they did, to frame bills after the finance plans of Europe; and indeed they improved their models; had it however been in their power, to take the plain dictates of nature for guide, it would have fully secconded your intentions.
          Sir in all other countries, exept in this Commonwealth, the first purpose of finance plans is to get money, the next consideration how to do the business with craft, but the effect they will have upon society is left to chance.
          Altho the way to raise a revenu both satisfactory, and beneficial, to the common intrest is a late discovery, there is in Europe no want of ministers who akenowledge this new sciance to be a compass to steer the vessel of the State by, but to put the rules she prescribes in practice they have neiter will nor power, because the despotisme of the Souverainety, the political hierarchy, the fiscal laws, the custome house depredations, the national debts, the treaties and guaranties, are obstacles not to be overcome by minds subjected like theirs, but I go on.
          
          Sir verry likely a few laws serve as levers to moeve manny things in the heavens, as well as upon earth for phisiological and moral leaders; we see plain that God has given to animals, even to vegetals innate rules of conduct, to Man in lieu of innate rules was given reason to observe nature, to inquire into some of her secrets, and to learne from her how to behave; something of this was felt by men of genius, but they look’d out for such a discovery among methaphisical speculations, or among the tales of tradition, until tired by the extravagancy of their own Ideas, they cast humbely with Dr Franciss Quesnay their eyes to the earth, when they was convinced by him, that, that part of the Law of nature which furnishes rules for the conduct of society, derives from Cultivation.
          Sir there is a voice in Nature which seemingly speaks to man, work or die; this is a general law, and the foundation of all what is great and Usefull among men; the gradual consequences of this law are, personal liberty to provide for our subsistance; the right to store up anny surplus gained by our labour establishes the right of property; a desire to multiply the gifts of nature becomes the origine of improvement, and landed property; personal intrest thus raised obliges man to mutual aide, such a intercurse forms society; Society gives finally birth to cultivation the parent of All; population, governement, laws, finance, commerce, sciance, Arts, manufactorys, trade, wealth, power, and every enjoyement, such are the consequences of this Law, Work or die.
          Sir to explaine the above mentioned, and other consequences arrising from this law is not my plan, but I shall be particular, and survey under two heads, what is imediately connected with the raising of a revenu beneficial to society, and to Governement.
          1st Society cannot subsist without a Governement and Governement not without a revenu; cultivation allone fournishes this revenu, but cannot do so and be perfect exept, that all human industry gos hand in hand with Cultivation.
          2d head to consider is, Governement and the Liberty of the People cannot be permanent, except, that public instruction is supperintended an[d] paid for by Governement.
          Sir upon the 1st I say, cultivation pay’s all, revenu, rents, sallary’s, profits &c: &c: because all riches of a nation come out of the earth, and waters, by labour at home, or by the same process

Abroad—Commestibles stand in the first rank of riches, because food is the 1st necessity and the universal regulator of human actions—Raw materials are also original riches, but of a inferior Kind, because they are but the consequences of previous Commestibles, and valued only in proportion to the quantity of eatables; in sum, the wealth of a nation is that what is constantely reproduced by labour from, or out of the earth and waters.
          Against this prevailes a Idea, that, the merchant, artist the manufactorer, create the riches of a nation, as well as cultivation; the first, by gathering commodities from different quarters, the others by raising the worth of raw materials when shaped to various uses; tho this is universally taken for granted, moreover a particular retrospect of the origine of things will prove these Ideas to be a prepossession. Alowe me Sir a digression and seeming triffling comparison, because it illuminates the question, and leads to great conclusions.
          Sir, I suppose society in its infancy. John cultivated wheat, his neighbour Pieter flax, his 2d neighbour Paul raised cattle, was a huntsman, and melted Iron ore; John had wheat to spare he exchanged it for flax, cattle, hides, and Iron; such, or similar cases give birth to a exchange I call commerce, of which, cultivation is the cause. The 3d neighbour of John is a tanner, the 4th a Shoemaker, the 5th a Weawer, and the 6th a blacksmit, these four beeing no proprietors of land got wheat from Jhon for shaping the raw materials to their various uses; want of bread made them mechaniks; here again cultivation is the cause; industry, art, and manufactory the effect of it; real wealth was got by cultivation, Commodities (but no increas of wealth) by art and manufactory.
          Sir, the natural distinction in this infant society is John, Pieter, and Paul are the Productive class because, by harvesting more than they can consume themselves, they create the riches of this infant society. The mechanniks are The unproductive class, because, altho raw materials receive a raise in their hands which is a addition to their original estimation, this raise of estimation is no increase to the riches of a nation, it is only the addition of the sallary which was paid with what is annually produced by the productif class, and this sallary has been consumed, nay even if the mechanniks lay something up from their wages, that does not alter the case.
          
          Now I suppose again, time has extended this society, the productive, and the Unproductive class have spread over a large territory, and population is multiply’d in proportion, henceforth commerce from one neighbour to annother, cannot satisfy both demande and intrest, this gives birth to a different mode of exchange, I call Trade, distinguished from commerce, by beeing carried on in various ways by agents, calld merchants—these also belong to the Unproductive class.
          Sir, merchants will say, we fetch commodities nay even nutrimental necessary’s from east and west, we enrich the English, the Dutch, we procure a ballance in cash, to anny nation where trade is considered as the great object of national concernes; by Us, governement is enabled to draw a revenu from exports, and imports; We give life to navigation; we are the verry soul of riches and prosperity &c: &c: &c. and You call us unproductive! Yes gentlemen, because, You cannot pay, exept with the riches of the earth produced, and reproduced, by the productive class, because, you are but the agents who provide the wants of every boddy, by gathering produces from at home, or from abroad, in a raw, or in a manufactored state, because all your charges are paid with what is raised by the productive class, because the goold and silver aquired by You in trade, serves but for You, either to increase Your expences, or Your trade; the ballance in money for the nation so much talkd of, has nowhere existance; and money, tho a representatif of things, is not the thing itself; it is a manufactored material of a more extensive Use than others, but of less importance than it is generally thought of.
          To the surprise of the advocates of money, I can prove what I have marked out by number of instances, place will not allowe it, but for two recent, and short cases: A favourite boast of the english nation is, money, money, money is all! query, Who has more money than the dutch had, and what nation has lately been easier conquered1 what is, or what will become of their money? every boddy can tell, and so can I; but I could likewise tell, what will become of the money of the Boaster, but I better not. A seccond case of this country—A charleston merchant gained last year 3000 dollars, he lived upon 1500 dllrs and laid up the rest, the bushel of corn was then at the market 2 shllg strlg other commestibles, so as allways, in proportion to bread; this Year; he gained again 3000 Dllrs, but the price of the corn is four and

five shillgs strlg the bushel; from this modesty itself may venture the inference, that the value of money is overated.
          Sir, what has been stated evidences, that the riches of a nation are got by the productif class, that noboddy can pay, but with what is raised and reproduced by the same Class, that money is a merchandise of less value to a nation than other goods, and of less value to the merchant himself, for one and the same reason, because, the import and export of goods, is more beneficial, than the import or export of money; should this be calld a system, a impartial examen will prove it to be, the system, and order of Nature.
          One word more about the merchant, that (notwithstanding his peculiar merit) he belonges to the unproductive class, because he produces nothing, to the contrary, he rises the price of things, to defray himself, by which operation he may become rich, but he does not increase the riches of the nation; but when society is regulated by the order of nature, his merit becomes to be Conspicuous, of which more hereafter in the general plan of the classes of society.
          What has been said will cast light, upon the closser examen of the assertion, that “cultivation is to furnish all revenu &c: &c: but cannot do so and be perfect, exept, that all branches of human industry, go hand in hand with cultivation.”
          Sir, if none can make payment but with riches produced by cultivation, it followes, that none but the productive class who rises the riches, ought to be taxed.
          Altho it is pretended in most countries, not to lay all taxes upon cultivation, it is no less true, that anny dutty laid upon consumption, trade, manufactory, navigation, be it domestic or foreign, is not paid by the foreigner, the merchant, or the monnied man against whom it was leveled but at home by the productive class, and what is more distressing, she pays not immediately, but only after that this mode of raising a revenu, has first, favoured monopoly’s, fraude, exactions, stagnation in trade, in agriculture, in all kind of industry and in cultivation; then only, and after much more mischief, it falls with redubbeled weight upon the productive class.
          Because, the manufactorer, the artist, the foreign and the native merchant, charge on their goods the dutties with intrest, the smuggeler charges his goods as of he had paid the

dutty; this causes a deficiency in the revenu, which must be refunded by new dutties, the productive class has to bear all the before mentioned charges, and overcharges, she has to bear the decay in cultivation, resulting from it, she has to pay a custome house fleet; the expence, insufficiency of which, is well Examplify’d by
          The english to prevent smuggeling have in time of peace fifty sails vizt: sloops, cutters, among which 5 fregates; they sometimes fight with their own merchant men, and often get beat, this occasioned after the american war a motion in the parliament, to increase the number of fregates.
          This Sir, is a description, but of part of the evils, when the rules indicated by nature are paid no regard to; but they are sufficient to draw this conclusion, that, “in the customary way of raising a revenu, no Art can give to it a fair direction, nor heale the wounds given in that way to Cultivation.[”]
          But if to the contrary, you let all revenu be paid, in a direct line by the productive class, matchless will the prospect, as well as the imediate benefit of it; provided, You let all Your sea ports be free, and open, to all nations; provided, You let the foreigner enjoy in these ports, imports, and exports free, and all the privileges equal with Your citizens; then, and not before, Concurrence will take place.
          Sir, this concurrence will establish, a vaste circulation every blessings of Art and nature; order, wealth, easy administration &c: &c: will go hand in hand with cultivation; but, for various reasons, america in particular would increase in every thing, more rapidely than anny other country: especially, in the present politicall situation of Europe, flocks of foreigners, not alltoegether redemptioners, but men of property, habilities, and spirit would increase population; a raise of the value of apropriated, and unapropriated land would take place; commodities, would be from 25 to 50 procent cheaper, and the revenu would increase with cultivation.
          These Sir, are but part of the consequences of Concurrence; yet Sir, let me dwell a little longer upon Concurrence; the verry word Sir deserves to stand above the gates of our temples of worship, in letters of goold; it is the spur of emulation, of laudable ambition of social virtues; it will improve every thing; it is common intrest itself; it will strenghten the arm of Governement to

ground upon a rock of adamant permanent liberty, and to raise Cultivation to that perfection, to which it is preordained by God, as the fauntain of human felicity—such Sir will be the effect, of a revenu raised according to the rules of nature.
          Sir much more remaines yet to say, about the evils of the first description, and the benefits of the seccond, wich time will not allowe to enumerate; but in short.
          The first description is the customary order established by the sword; this nouriches the seeds of war abroad, and prepares for new disturbances at home, this order makes governement unpopular, nay often involves it in war with his own citizens &c: &c: &c.
          The seccond description, containes simple Ideas the fruits of a inquiry in nature; her rules, are of a easy execution, and seem to be the voice of Providence calling mankind, to Union, to Peace, and to abundance, by one, and the same Common Intrest. Annexed Plan, containes the division of society in classes, a division, warranted, by the reproduction, and natural distribution, of the riches of the earth and waters; this division pondered, will coroborate, that cultivation allone is to pay all revenu &c: &c.
          Sir, to determine what part of the reproduction is to be calld the riches of a nation, and what part of these riches is taxable property, is the business of governement; a short recital of which is.
          The general produce of the earth and waters must be ascertained, and valued, at a probable and low market price every Year.
          1st—From this is to be deducted, the intrest of the prime cost of the estate, the intrest of buildings requisit to cultivation or farming business, intrest of working cattle and what belonges to that head, not beeing luxury.
          2d—From the general produce must also be deducted, the whole comsumption of bread an Corn for the family and cattle, the whole expence of cultivation, or of anny kind, or of seeds; for the ensuing year.
          The surplus is the positive statement of the riches, power, and political consequence of the nation; of this governement may without hurt to anny boddy take for his revenu Twenty say 20 from the hundred, the remainder, becomes in the hands of the

productive class, a vehicle, which renewes the general Circulation &c: &c.
          Sir, this mode of raising a revenu is no arbitrary one, because it is grounded upon arithmetical inquiry into the capacity of society.
          It is no injust taxation, because, it taxes but what is exuberant.
          It is no repugnant, or inconsistent taxation, because, that, what can be spared, will be given gratefully for protection of all what can be dear to man.
          It is no uneven taxation, because, Tho paid by the productive class only; she has renewed the powers to pay, every year, by nature, by concurrence, and by the general industry of society; moreover she pays, but, in proportion to the harvest.
          This taxation lays heavy upon nobody, because, the poor man pays nothing, the man who produces largely pay’s a round sum, but as he has occasion of manny implements, merchandise, commodities, nay even luxuries, these, he pays from 25 to 50 procento less than now, consequently, this mode of taxation in lieu of beeing heavy, will be gain to him.
          And finally It is no unpopular Taxation, because, when it is explained to the citizens at large, how this will promote their wealth, how much they will pay less in this mode, than in anny other, how the rich pays all, and how the poor benefits, and how this will enlarge cultivation, the majority for it, will overrule, monopolists; and selfish people who allone have a intrest, to oppose a simplicity which defeats their speculations.
          The Seccond head to consider is.
          “Government, and the liberty of the people cannot be permanent, exept, that public instruction is superintended, and paid for by Governement.[”]
          Sir, In the order of nature, every human beeing is entiteled to a education, adapted to his genius, and to the call in life he is fit for: to obtaine this, governement ought to pay suitable institutions, and to superintend educaiton: It is the intrest of governement to do so.
          Because, a instructed people will cherish his constitution, because, among such a people great men will raise, a ornament and even benefactors to their country: because, at present, manny geniusses remain incultivated. for want of such a institution and

inspection: because a learned people will be a honest people, by whom fraude, and vice will be forthwith detected, and more generally despised. And finally, the liberty of such a people will be permanent, because, it cannot be, by anny designing Caracter juggeled out of it.
          Sir, I have now finished to give a cursory view, of what is requisit, To raise a revenu beneficial to society, and to governement, I must repeat, that these Doctrines draw their origine, from the law of nature.
          The energy Sir of the law of nature is such, that whenever nations have paid Les, or no regard to it, in the 1st case, they have drawn upon themself endless difficulties, and in the seccond, ruine. That until now hardely anny regard has been paid to her, is demonstrated, by their constant change of operations, by War, and by overtrow of Empires.
          But, should anny great nation adopt (was it only) the rules here in mentioned, she will experience, that the limmits of the fertility of the soil, and of the ingenuity of man, cannot be ascertained: she will experience, that a people, governed by such principles, challanges all events; and nothing, but a overtrow of nature, can distroy his felicity.
          This letter Sir, containes momentous objects, and to appearance bold assertions; yet part, I can justify by the history of nations; and part, by arithmetical demonstration, tho at present neither the limmits of this scrawl, nor leisure will allowe it.
          Sir, should you after a cool examen, find, that I am in the right, I am sure, you will not be displeased with trouth because it flowes from a humble source; and you will pardon the boldness of what I am now to say.
          Sir, if your mind gets convinced, consider than at your leisure, that altho change of measures are matters of a most delicate nature, and in account of some particular circumstances would require great prudence in this country; Altho in general the difficulties to overcome prepossessions are giantic undertakings, They are not invincible: Consider Sir, that altho by wisdom, and military skill, You have laid in america, the foundation of the independency of Europe, that yet, more may be done; by making america thus greater, You lay in this country, the foundation of a general intrest for all nations, the consequence of which must be, peace, plenty, and fraternity, for future generations allover

the Globe; this Sir, will give You, not a paltry crown of goold, but one of glory shining for centuries, and proclaime You, the benefactor of mankind; forgive Sir if I have uttered to much.
          About my motives of Intrusion, I beg, indulge me Sir to appologise; no views of self have guided my pen, theoretical and practical Agriculture, satisfy both my mental and corporal wants; I am urged Sir, by the opinion I have of your superiorety to anny caracter I am akwainted with; therefore I beg, to receive these lines, as a Homage paid in consequence of such a impression; and of the most respectfull attachment, with which I am for ever Sir, your, most obiedient, and most humble servant,
          
            F. C. H. B. Poellnitz
          
          
            Excuse Sir, the manny faults in a linguage foreign to me; should I be honoured with a note of receipt, I hardely thinck I shall get it, without some particular order or direction, as Wraggtown where I reside, lays in a detached nek of great Pedee; here I am solitary, unknown, cut of[f] from ordinary communication, and often surrounded with the overflow of the river, at the distance of 14 miles from Grenville, Marleborough county.
          
        